                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                                            NO. 4:15-CR-93

LARRY EIFLING


                                                    ORDER

        On September 29, 2015, Larry Eifling was convicted of willfully failing to pay over to the

Internal Revenue Service federal taxes withheld and collected from the employees of two

businesses he owned and/or operated. Docs. #13, #26. On April 7, 2016, this Court sentenced

Eifling to twenty-four months imprisonment followed by three years of supervised release. Docs.

#21, #26. After serving his term of imprisonment, Eifling began his three-year term of supervised

release on June 8, 2018.1

        On December 18, 2019, Eifling filed a motion asking that his period of supervised release

be terminated early. Doc. #35. The government did not respond to the motion.

                                                       I
                                                    Analysis

        18 U.S.C. § 3583(e), which governs the modification of supervised release, provides in

relevant part:

        The court may, after considering the factors set forth in section 3553(a)(1),
        (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)--

             (1) terminate a term of supervised release and discharge the defendant released
             at any time after the expiration of one year of supervised release, pursuant to
             the provisions of the Federal Rules of Criminal Procedure relating to the
             modification of probation, if it is satisfied that such action is warranted by the
             conduct of the defendant released and the interest of justice[.]

1
  Eifling was released from the Bureau of Prisons on March 28, 2018, to complete his term of imprisonment utilizing
a location monitoring program. He completed the program on June 8, 2018, and is reported to have received one
infraction during the program—he left home outside of his scheduled hours.
Beyond requiring the consideration of specific § 3553 factors,2 § 3583(e)(1)’s inclusion of “[t]he

expansive phrases ‘conduct of the defendant’ and ‘interest of justice’ make[s] clear that a district

court enjoys discretion to consider a wide range of circumstances when determining whether to

grant early termination.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014) (citation

omitted). In practice, courts have concluded that “early termination is reserved for rare cases of

exceptionally good behavior” or other instances of “changed circumstances,” United States v.

Etheridge, 999 F. Supp. 2d 192, 196 (D.D.C. 2013) (collecting cases) (cleaned up), such as undue

hardship, Emmett, 749 F.3d at 819–20. Findings that a defendant has “demonstrated neither a

change in circumstances nor exceptionally good behavior are best interpreted as relevant to a

determination … that early termination would not serve the interest of justice.” United States v.

Sung Ho Kim, 745 F. App’x 694, 695 (9th Cir. 2018).

           In his motion, Eifling argues that early termination of his supervised release period is

warranted because

           he has been a model probationer, has not been violated, has exercised all manner of
           probationary terms, has fully cooperated with his Probation Officer and is not now
           nor has he ever been in violation of any of the terms of such probation and
           Supervised Release.

Doc. #35 at 2.3

2
    These factors are:

           the nature and circumstances of the offense and the history and characteristics of the defendant; the
           need for deterrence, for public protection from further crimes of the defendant, and for correctional
           treatment for the defendant; the guidelines range; the Sentencing Commission’s policy statements;
           the need to avoid unwarranted sentencing disparities; and the need to provide restitution to any
           victims of the offense.

United States v. Johnson, 877 F.3d 993, 996 n.7 (11th Cir. 2017).
3
 The motion correctly represents that “the Probation Service will not oppose the early termination of the Defendant’s
period of Supervised Release/Probation.” Doc. #35 at 2. Since his supervised release term began, Eifling has incurred
two minor traffic violations—a citation for speeding and a citation for expired vehicle registration. He paid the fines
for both and reported both to his probation officer.


                                                            2
       “[M]ere compliance with the conditions of … supervision … is not enough to warrant early

termination of supervised release.” United States v. Wesley, 311 F. Supp. 3d 77, 81 (D.D.C. 2018).

Indeed, “[m]odel prison conduct and full compliance with the terms of supervised release is what

is expected of a person under the magnifying glass of supervised release and does not warrant early

termination.” United States v. McKay, 352 F. Supp. 2d 359, 361 (E.D.N.Y. 2005). Rather, to

justify early termination, “a defendant’s exceptionally good behavior [must] make[] the previously

imposed term of supervised release either too harsh or inappropriately tailored to serve general

punishment goals.” Id. (internal quotation marks omitted). This occurs when a defendant goes

beyond the terms of his supervised release to “turn[] himself around,” such as by disassociating

“himself from destructive influences and peers.” United States v. King, 551 F. Supp. 2d 1298,

1300 (D. Utah 2007).

       Here, Eifling’s motion relies on nothing beyond his compliance with the terms of his

supervised release. He therefore has not shown exceptionally good behavior or another change in

circumstances which would establish that his current term of supervised release is too harsh or

inappropriately tailored to serve general punishment goals. Accordingly, Eifling’s motion for

early termination will be denied.

                                              II
                                           Conclusion

       For the reasons above, Eifling’s motion for the early termination of his supervised release

period [35] is DENIED.

       SO ORDERED, this 27th day of January, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                3
